Field, J., delivered the opinion of the Court—Burnett, J., concurring.
*553The record in this case does not contain sufficient evidence to give point to the objections of the appellant. It does not appear for what purpose the map, deed, and possessory claim, were admitted, or their bearing upon the issue. The map may have been introduced as a diagram, showing the location of the land; in which case it was immaterial whether drawn by the county surveyor or any other person. The deed may have been offered to determine the time the plaintiff’s possession commenced, and not for the purpose of deraigning title from the grantors; and, in that view, the defect in the acknowledgment was of no consequence. Its execution may have been proved by other evidence. The possessory claim may have been produced for a similar object; and, in that regard, its want of conformity to the statute could not impair its valuó as evidence.
Instruments are sometimes admissible for one purpose and inadmissible for another; and, when objected to, the grounds of the objection should be stated, and in preparing the record for appeal, so much of the evidence should be incorporated as may be necessary to indicate the pertinency and materiality of the objections taken; otherwise, they cannot be regarded.
Judgment affirmed.